Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into by
and between Gerald Plescia (hereinafter “Plescia” or “Employee”), Hertz Global
Holdings, Inc. and The Hertz Corporation (hereinafter, together with their
subsidiaries and divisions, “Hertz”, “the Company” or “the Companies”), duly
acting under authority of its officers and directors.

 

WHEREAS, Plescia and the Companies acknowledge the existence of a Change In
Control Agreement (“C.I.C. Agreement”) entered into by Plescia and The Hertz
Corporation in or around July 25, 2005 and acknowledge and agree that no payment
or other consideration is due to Plescia under the terms of the C.I.C. Agreement
and that Plescia is not legally or contractually bound by the Executive
Covenants (Section 8) of the C.I.C. Agreement; and

 

WHEREAS, Hertz terminated Plescia’s employment on January 25, 2011 (the
“Termination Date”); and

 

WHEREAS, the parties have mutually agreed upon the following payments, benefits
and other terms and conditions relating to the termination of Plescia’s
employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein, which Plescia and the Companies agree constitutes
further good and valuable consideration, receipt of which is acknowledged
herein, the parties stipulate and do mutually agree as follows:

 

1.             Termination of Employment.  Plescia’s employment with Hertz
terminated by reason of Plescia’s retirement, effective on the Termination Date.

 

2.             Accrued Obligations and Vested Benefits.  Plescia is entitled to
receive the following accrued obligations, which shall be paid as soon as
practicable following the Termination Date:  (i) all salary earned or accrued
but not yet paid through the Termination Date; (ii) reimbursement for any and
all business expenses incurred prior to the Termination Date, subject to the
terms of the Company’s reimbursement policy, (iii) payment for any earned and
accrued, but unused vacation days, (iv) payment of Plescia’s 2010 Hertz Annual
Bonus; and (v) any other benefits required by law.  In addition, Plescia is
vested in Hertz’s Post-Retirement Medical Benefits (“Retiree Medical”), The
Hertz Corporation Benefit Equalization Plan (“BEP”), The Hertz Corporation
Supplemental Retirement Plan (“SERP II”), The Hertz Corporation Cash Balance
Plan (“CBP”) and The Hertz Corporation 401K Plan (“410K Plan”) in accordance
with the terms of those plans now in effect.

 

3.             Severance Benefits.  Provided that Plescia does not revoke this
Agreement and complies with the terms of this Agreement, Hertz shall provide
Plescia with the following benefits:

 

1

--------------------------------------------------------------------------------


 

a.     Severance Payments.  The equivalent of 2.0 times the sum of Plescia’ base
salary plus Bonus as defined in Plescia’ C.I.C. Agreement for total gross amount
of one million six hundred ninety two thousand seven hundred forty seven dollars
and zero cents ($1,692,747.00) less all applicable payroll taxes and
withholdings paid to Plescia in gross amounts after the Effective Date of this
Agreement as defined below.  Notwithstanding the foregoing, (1) no severance
payments shall be made to Plescia during the period beginning on the Termination
Date and ending on the six-month anniversary of such date or, if earlier, the
date of Plescia’s death, (2) on the first Company pay period after this six
month anniversary, a gross lump sum equivalent to 6 months of severance payments
($423,186.75) less all applicable payroll taxes and withholdings shall be paid
to Plescia, (3) on or before December 1, 2011 a gross lump sum equivalent to 6
months of severance payments ($423,186.75) less all applicable payroll taxes and
withholdings shall be paid to Plescia, and (4) on or before February 23, 2012 a
gross lump sum equivalent to 12 months of severance payments ($846,373.50) less
all applicable payroll taxes and withholdings shall be paid to Plescia.

 

b.     Equity Awards.  Provided that Plescia executes this Agreement and does
not revoke the same in the manner contemplated by Section 15, (i) those options
(“Options”) to purchase shares of common stock of Hertz Global Holdings, Inc.
issued to Plescia pursuant to the Hertz Global Holdings, Inc. Stock Incentive
Plan (the “Stock Incentive Plan”) and the Hertz Global Holdings, Inc. 2008
Omnibus Incentive Plan (the “Omnibus Plan”) that would have vested on or before
March 31, 2011 if Plescia had remained employed by Hertz through March 31, 2011
shall vest immediately as of the Termination Date, and (ii) the restriction
periods applicable to the performance stock units (“Performance Stock Units”)
awarded to Plescia under the Omnibus Plan that would have lapsed on or before
March 31, 2011 if Plescia had remained employed by Hertz through March 31, 2011
shall lapse upon the later of (A) Plescia’s Termination Date or (B) the date the
Compensation Committee certifies any applicable performance criteria with
respect to the Performance Stock Units.  All of Plescia’s vested Options,
including those Options set forth herein, shall be exercisable through July 24,
2011 in accordance with the terms of the Stock Incentive Plan or the Omnibus
Plan, as applicable, and any applicable award agreement, after which any Options
not exercised, shall be canceled.  All of Plescia’s unvested Options shall
terminate as of Plescia’s Termination Date.  All Performance Stock Units as to
which the applicable restriction period lapses as provided in this Agreement
shall be settled in accordance with the terms of the Omnibus Plan and any
applicable award agreement, and all other Performance Stock Units shall be
canceled on the Termination Date.  A chart identifying Plescia’s vested Options
and Performance Stock Units listed above and exercise dates for the same is
attached hereto as Exhibit A.

 

c.     Bonus.  Plescia will be considered eligible for 1/12th of his 2011 Bonus,
which shall be payable in accordance with the Bonus Plan Provisions, but no
later than March 15, 2012.

 

2

--------------------------------------------------------------------------------


 

d.     Outplacement Services.  In lieu of outplacement services, the Company
will pay Plescia a lump sum of $25,000 on or before March 31, 2011 to use for
outplacement assistance or in any other matter that Plescia sees fit.

 

e.     Car Privileges.  Plescia will be provided continued car privileges until
January 24, 2016 in accordance with the same terms and conditions that were in
effect on January 24, 2011.

 

f.      Health Plan Coverage.  Plescia will elect medical and health benefits
under Hertz’s Retiree Medical.  In lieu of continued medical and health coverage
through the Hertz Custom Benefits Program (“Benefits Program”), and for the
period of time Plescia maintains Retiree Medical up to twenty-four (24) months
from the Termination Date, the Company will reimburse Plescia on a quarterly
basis in an amount equal to the difference between the cost of Plescia’s family
medical and health coverage under Hertz’s Retiree Medical and Plescia’s
out-of-pocket costs for medical and health benefits under the Benefits Program
(not including any amounts Plescia contributed to any type of flexible spending
account) as of the time of Plescia’s Termination Date.  For example, if the
yearly cost of Plescia’s family medical and health coverage under Hertz’s
Retiree Medical plan is $9,000 in 2011 and Plescia’s yearly out-of-pocket costs
for medical and health benefits under the Benefits Program was $5,000, the
Company would reimburse Plescia for $4,000 of his 2011 medical costs, which
would be paid to him on a quarterly basis in 2011.

 

Plescia acknowledges and agrees that the consideration set forth in this
Section 3 constitutes satisfaction and accord for any obligations due and owing
to him pursuant to any employment agreement or other arrangement with the
Companies.  Plescia acknowledges and agrees that unless he enters into this
Agreement, he would not otherwise be entitled to receive the consideration set
forth in this Section 3.

 

4.             Waiver and Release.

 

a.             In exchange for receiving the monies and benefits described in
Section 3 above, Plescia does for himself and his heirs, executors,
administrators, successors, and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries, affiliated companies, successors, assigns, officers, directors,
shareholders, employees, benefit and retirement plans (as well as trustees and
administrators thereof), agents and heirs, assigns and successors, past and
present, and any persons, firms or corporations in privity with any one of them,
of and from any and all actions, causes of action, claims, demands, attorneys’
fees, compensation, expenses, promises, covenants, and damages of whatever kind
or nature, in law or in equity, which Plescia has, had or could have asserted,
known or unknown, at common law or under any statute, rule, regulation, order or
law, whether federal, state or local, or on any grounds whatsoever, including
without limitation, any and all claims for any additional severance pay,
vacation pay, bonus or other compensation; any and all claims of discrimination
or harassment based on race, color, national origin, ancestry, religion, marital
status, sex, sexual orientation, disability, handicap, age or other unlawful
discrimination; any and all claims arising

 

3

--------------------------------------------------------------------------------


 

under Title VII of the Federal Civil Rights Act; the Federal Civil Rights Act of
1991; the Americans with Disabilities Act; the Age Discrimination in Employment
Act; the New Jersey Law Against Discrimination; or under any other state,
federal, local or common law, with respect to any event, matter, claim, damage
or injury arising out of his employment relationship with the Companies, and/or
the separation of such employment relationship, and/or with respect to any other
claim, matter, or event, from the beginning of the world to the date of
execution of this Agreement.

 

b.             Plescia also waives and relinquishes any and all claims or rights
to any monies, benefits, payments or other compensation due him or that could be
deemed due him under any employment agreement, including the C.I.C. Agreement,
and any other compensation arrangement of the Company, except all vested
retirement plan benefits (including but not limited to BEP, CBP, 401K Plan, SERP
II and Hertz’s Retiree Medical), COBRA continuation coverage rights, enforcement
of this Agreement, and any claims under applicable workers’ compensation laws or
for unemployment benefits.

 

c.             Nothing in this Agreement shall be construed to prohibit Plescia
from filing any future charge or complaint with the EEOC or participating in any
investigation or proceeding conducted by the EEOC, nor shall any provision of
this Agreement adversely affect Plescia’s right to engage in such conduct. 
Notwithstanding the foregoing, Plescia waives the right to obtain any relief
from the EEOC or recover any monies or compensation as a result of filing a
charge or complaint.  In addition to agreeing herein not to bring suit against
the Companies, Plescia agrees not to seek damages from the Companies by filing a
claim or charge with any state or governmental agency.

 

d.             In consideration for this Agreement and other good and sufficient
consideration, the Companies agree to and hereby do release and discharge
Plescia from and against any and all claims, causes of action, arbitrations,
damages, costs and expenses and demands of any kind, whether known or unknown,
which the Companies have or ever have had, from the beginning of time through
the date of this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.             Company Property.

 

a.             Plescia shall return to the Company all company property and
“Company Information” in Plescia’s possession or control, including but not
limited to, business reports and records, client reports and records, customer
information, personally identifiable information relating to others, business
strategies, contracts and proposals, files, a listing of customers or clients,
lists of potential customers or clients, technical data, testing or research
data, research and development projects, business plans, financial plans,
internal memoranda concerning any of the above, and all credit cards, cardkey
passes, door and file keys, computer access codes, software, and other physical
or personal property which Plescia received, had access to or had in his
possession, prepared or helped prepare in connection with Plescia’s employment
with the Companies and Plescia shall not make or retain any copies, duplicates,
reproductions, or excerpts thereof.  The term “Company Information” as used in
this Agreement means (a) confidential information including, without limitation,
information received from third parties under confidential conditions; and
(b) other technical, business, or financial information, the use or disclosure
of which might reasonably be construed to be contrary to the interest of the
Company.

 

b.             Plescia acknowledges that in the course of employment with the
Companies, Plescia has acquired Company Information as defined above and that
such Company Information has been disclosed to Plescia in confidence and for the
Company’s use only.  Plescia shall: (a) keep such Company Information strictly
confidential; and (b) not disclose, communicate or use Company Information on
Plescia’s own behalf, or on behalf of any third party. In view of the nature of
Plescia’s employment and the nature of the Company Information which Plescia has
received during the course of employment, Plescia agrees that any unauthorized
disclosure to third parties of Company Information that would be legally deemed
a trade secret would cause irreparable damage to the trade secret status of such
Company Information and to the Company, and that, therefore, the Company shall
be entitled to an injunction prohibiting Plescia from any such disclosure,
attempted disclosure, violation, or threatened violation.  The undertakings set
forth in this Section 5 shall survive the termination of this Agreement.

 

6.             Restrictive Covenants.

 

a.             Covenant Not To Compete.  Plescia agrees and acknowledges that
because of the nature of his position and the sensitive and confidential nature
of the information he was privy to while at Hertz, that for a period of twelve
(12) months beginning on the date that Plescia signs this Agreement, Plescia
agrees that he will not, as a principal, employer, stockholder, partner, agent,
consultant, independent contractor, employee, or directly or indirectly in any
other individual or representative capacity, in the United States or any other
country:

 

(1)   (i)Directly or indirectly, without the Company’s prior written approval,
engage in, continue in, or carry on a business competing with the business of
the Company or any business substantially similar thereto, including owning or
controlling any financial interest in any corporation, partnership, firm, or
other form of business organization which competes with or is engaged in or
carries on any aspect of such business or any business substantially similar

 

5

--------------------------------------------------------------------------------


 

thereto.  For purposes of this Agreement the terms “competing business” and
“competitor” shall be defined as any business primarily engaged in the rental or
leasing of heavy equipment.  Companies within that criteria include, but are not
limited to, United Rentals, RSC Equipment, Sunbelt Rentals, NES Rentals, Ahern
Rentals, h&E Equipment Services, Neff Rentals, Sunstate Equipment, Co., Volvo
Rents, Cat Rental Stores (Caterpillar), Courier Car Rentals, Edge Care Rentals,
Midway Fleet Leasing, Red Dog Rental Services, Angel Aerial, Studio Services,
Star Rentals, Home Depot Rentals, Enterprise, the Avis Budget group, Dollar,
Thrifty, National, Alamo (Vanguard), Payless, Sixt and EuropeCar.

 

(ii) This Section 6(a)(1) shall not be deemed to restrict Plescia from
consulting or working for any competing business that also conducts business not
conducted by the Company while Plescia was employed by the Company (“unrelated
business”) so long as Plescia’s role whether direct or indirect (e.g.,
supervisor) is solely with respect to such unrelated business; or

 

(2)   Except for an unrelated business as set forth Section (a)(1)(ii), consult
with, advise, or assist in any way, whether or not for consideration, any
corporation, partnership, firm, or other business organization which is now,
becomes, or may become a competitor of the Company in any aspect of the
Company’s business during Plescia’s employment with the Company, including, but
not limited to, advertising or otherwise endorsing the products of any such
competitor

 

b.             Nonsolicitation.  Plescia further agrees that for a period of
twenty four (24) months after the termination of his employment, he will not
himself or in aid of or through others, attempt to solicit, divert or otherwise
induce any current employee of the Companies to terminate or modify their
employment relationship with the Companies or to have such employee(s) perform
any services for or on behalf of another company.

 

c.             Construction/Enforcement.  These restrictive covenants shall be
construed and enforced under the laws of the State of New Jersey.  The Company
and Hertz agree that the duration and geographic scope of the restrictive
covenants set forth in this Section 6 are reasonable.  It is expressly agreed
that if any restrictions set forth in Section 6 are found by any Court having
jurisdiction to be unreasonable because they are too broad in any respect, then
and in each such case, the remaining restrictions herein contained shall
nevertheless remain effective, and this Agreement, or any portion thereof, shall
be considered to be amended so as to be considered reasonable and enforceable by
such Court, and the Court shall specifically have the right to restrict the
business, geographical or temporal scope of such restrictions to any portion of
the business or geographic areas or time period described above to the extent
the Court deems such restriction to be necessary to cause the covenants to be
enforceable, and in such event, the covenants shall be enforced to the extent so
permitted.  In the event of any breach of these restrictive covenants, Plescia
recognizes that the remedies at law will be inadequate, and that regardless of
any other provision contained in extended in an amount which equals the time
period during which Plescia is or has been in violation of these restrictive
covenants.

 

6

--------------------------------------------------------------------------------


 

7.             Representations of Employee.  Plescia declares and represents
that he has not filed or otherwise pursued any charges, complaints, lawsuits or
claims of any nature against the Companies or any of its subsidiaries,
affiliates or divisions, arising out of or relating to events occurring prior to
the date of this Agreement, with any federal, state or local governmental agency
or court with respect to any matter covered by this Agreement.  In addition to
agreeing herein not to bring suit against the Companies for events occurring
prior to the date of this Agreement, Plescia agrees not to seek damages from the
Companies by filing a claim or charge with any state or governmental agency.

 

8.             Future Employment.  Plescia agrees that he will not at any time
in the future seek employment with Hertz and hereby waives any right that may
accrue to him from any application for employment that he may make
notwithstanding this provision.  By this Agreement, Plescia intends to remove
himself from consideration for future employment with Hertz and agrees that
execution of this Agreement shall constitute good and sufficient cause to reject
any application Plescia may make for employment.  Plescia understands and agrees
that he has no right to any reinstatement or re-employment by Hertz at any
time.  Nothing in this Agreement, however, shall preclude Hertz from offering or
providing employment to Plescia after the Termination Date.

 

9.             Nondisparagement/References.  The Parties shall refrain from
making any disparaging comments about the other.  The Parties will not assist,
encourage, discuss, cooperate, incite, or otherwise confer with or aid any
others in discrediting the other or in pursuit of a claim or other action
against the other, except as required by law.  Plescia shall direct any
employment inquiries or requests for references only to LeighAnne Baker, Senior
Vice President and Chief Human Resources Officer and she will provide a copy of
the reference letter attached hereto as Exhibit B and will not provide any
negative information regarding Plescia to any prospective employer.

 

10.           Cooperation.  Plescia agrees to cooperate fully with the Company
in the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that occurred while Plescia was employed by the Company,
including, but not limited to, any litigation and/or claims that were filed
and/or asserted while Plescia was employed by the Company.  Plescia’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available for telephone conferences with outside counsel
and/or Company personnel, being available for interviews, depositions, and/or to
act as a witness on behalf of the Company, if requested, and at the Company’s
request responding to any inquiries about the particular matter.   Plescia
further agrees to cooperate fully with the Company in connection with any
investigation or review by any federal, state or local regulatory authority
relating to events or occurrences that transpired while Plescia was employed
with the Company.

 

11.           Confidentiality.  Except as necessitated by Section 6 of this
Agreement, Plescia promises not to discuss or disclose the terms of this
Agreement or the amount or nature of the consideration provided to Plescia under
this Agreement to any person other than his immediate family members and his
attorney and/or financial advisor, should one be consulted, provided that

 

7

--------------------------------------------------------------------------------


 

those to whom Plescia may make such disclosure agree to keep said information
confidential and not disclose it to others.

 

12.           Miscellaneous.

 

a.             Entire Agreement.  Plescia further declares and represents that
no promise, inducement, or agreement not herein expressed has been made to him;
that this Agreement and the exhibits attached hereto contain the entire
agreement between the parties, and that the terms of this Agreement are
contractual and not a mere recital.  This Agreement may not be changed unless
the change is in writing and signed by Plescia and an authorized representative
of Hertz.  This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which together constitute one and
the same agreement, whether delivered in person, by mail, by e-mail or by
facsimile.

 

b.             Withholding.  All payments and benefits provided hereunder shall
be subject to applicable tax withholdings and other standard deductions.

 

c.             Denial of Wrongdoing.  The Parties understand and agree that this
Agreement shall not be considered an admission of liability or wrongdoing on
either part, and that the parties deny any liability and nothing in this
Agreement can or shall be used by or against either party with respect to
claims, defenses or issues in any litigation or proceeding except to enforce the
Agreement itself.  Hertz denies committing any wrongdoing or violating any legal
duty with respect to Plescia’s employment or the termination of his employment.

 

d.             Severability.  Plescia understands and agrees that should any
provision of this Agreement be declared or be determined by any court to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said invalid part, term, or provision shall
be deemed not a part of this Agreement.

 

e.             Successors and Assigns.  This Agreement shall be binding upon the
Company and it successors and assigns.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or a part of the business and/or assets of the Company to assume expressly
and agree to perform all of the Company’s obligations set forth in this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assign had taken place.

 

13.           Code Section 409A.

 

a.             Compliance.  The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code and,
accordingly, to the maximum extent permitted, the Agreement shall be interpreted
to be in compliance therewith.  In no event whatsoever shall the Company be
liable for any tax, interest or penalties that may be imposed on Plescia by
Section 409A of the Code or any damages for failing to comply with Section 409A.

 

b.             Termination as Separation from Service.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a

 

8

--------------------------------------------------------------------------------


 

termination of employment until such termination is also a “separation from
service” within the meaning of Section 409A and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.

 

c.             Payments for Reimbursements, In-Kind Benefits.  All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which Plescia incurs such expense.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

 

d.             Installments as Separate Payment.  If under this Agreement, an
amount is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.

 

14.           Acceptance.  Plescia further acknowledges that he has been
provided twenty-one (21) days to consider and accept this Agreement from the
date it was first given to him, although he may accept it at any time within
those twenty-one (21) days.

 

15.           Revocation.  Plescia further acknowledges that he understands that
he has seven (7) days after signing the Agreement to revoke it by delivering to
LeighAnne Baker, Senior Vice President, Chief Human Resources Officer, The Hertz
Corporation, 225 Brae Boulevard, Park Ridge, New Jersey 07656, written
notification of such revocation within the seven (7) day period.  If Plescia
does not revoke the Agreement, the Agreement will become effective and
irrevocable by him on the eighth day after he signs it (the “Effective Date”).

 

16.           Legal Counsel.  Plescia acknowledges that he understands that he
has the right to consult with an attorney of his choice at his expense to review
this Agreement and has been encouraged by the Companies to do so.

 

IN WITNESS HEREOF, and intending to be legally bound, I have hereunto set my
hand.

 

WITH MY SIGNATURE HEREUNDER, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
AGREEMENT AND UNDERSTAND ALL OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE
OF CLAIMS SET FORTH ABOVE.

 

I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS AGREEMENT; THAT
I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT WRITTEN OR ORAL, NOT SET
FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO HAVE THIS
AGREEMENT REVIEWED BY MY ATTORNEY AND THAT I HAVE BEEN ENCOURAGED BY

 

9

--------------------------------------------------------------------------------


 

HERTZ TO DO SO.

 

I ALSO ACKNOWLEDGE THAT I HAVE BEEN AFFORDED 21 DAYS TO CONSIDER THIS AGREEMENT
AND THAT I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE IT BY DELIVERING
TO LEIGHANNE BAKER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF MY REVOCATION.

 

 

/s/ Gerald Plescia

 

 

 

 

GERALD PLESCIA

 

 

 

Date: 2/28/11

 

 

 

THE HERTZ CORPORATION

HERTZ GLOBAL HOLDINGS, INC.

 

 

BY:

/s/ Lou Franzese

 

BY:

LeighAnne Baker

Date: 2/28/11

Date: 2/28/11

 

10

--------------------------------------------------------------------------------